Mr. Chief Justice English delivered the opinion of the court. The judgment in this case must be affirmed under the rule of practice settled in State Bank vs. Conway, 13 Ark. 344. The issues were submitted to the court, sitting as a jury, and finding for defendant. The plaintiff excepted to the finding, and without moving for a new trial, but merely taking a bill of exceptions setting out the evidence, appealed. No question of law is legitimately presented for the decision of this court, See also Gardner vs. Miller, et al., (present term.)